PER CURIAM.
This is an action by a parent against her child for personal injuries received while she was a passenger in an automobile operated by the child. At the time of the accident the child was an unemancipated minor, but at the time of suit he had reached his majority. The Court of Appeals in a reasoned opinion by Judge Greene, concurred in by Judges Arnold and Lewis, concluded that the doctrine of parent-child immunity barred the suit and affirmed summary judgment entered for defendant in the Superior Court.1
After carefully considering the briefs and arguments of counsel, we have determined that we improvidently allowed plaintiff’s petition for further review.
Discretionary review improvidently allowed.

. Judge John B. Lewis, Jr., dissented from the majority’s decision that the Superior Court (Judge Robert D. Lewis presiding at the 13 June 1988 Mixed Civil Session) erred in denying plaintiff’s motion to amend her complaint to add the child’s father as a party defendant. There was no appeal from this decision, and this aspect of the case is not before us.